FILED

AO 245B (Rev. 09/11) Judgment in Criminal Case for Revocations . JUL 1 8 2019
Sheet I }

SUSAN Y, SOON
UNITED STATES DISTRICT COURT —““*ENESRERT GH
Northern District of California

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Revocation of Probation or Supervised Release)
NOBLE PIERCE

USDC Case Number: 0971 4:18CR00525-001 YGR
BOP Case Number: DCAN418CR00525-001

USM Number: 18637-057
Defendant’s Attorney: Hanni Fakhoury

Ne eee eee ee

THE DEFENDANT:

W] admitted guilt to violation of condition(s) One and Two of the Amended Petition filed 4/15/19 of the term of supervision.
LJ was found in violation of conditions(s) after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation , Violation Ended

    

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

(1 The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 5494 7/18/2019
; Date of Imposition of Judgment
Defendant’s Year of Birth: 1953 )oeut Hap c,
City and State of Defendant’s Residence: Sigdature of Judge O (_/ G
Fremont, California 94538 The Honorable Yvonne Gonzalez‘Kogers
, United States District Judge
Name & Title of Judge
7-18- 2 O14

 

Date
(CAN Rev. 09/13)
AO 245B (Rev. 09/11) Judgment in Criminal Case for Revocations

 

DEFENDANT: NOBLE PIERCE Judgment -Page 2 of
CASE NUMBER: 0971 4:18CR00525-001 YGR

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Credit for time served effective of July 19, 2019.

O The Court makes the following recommendations to the Bureau of Prisons:
L The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
C] The defendant shall surrender to the United States Marshal for this district:

0 at Olam (1 pmon (no later than 2:00 pm).

C as notified by the United States Marshal.
The appearance bond shall be deemed exonerated upon the surrender of the defendant.
| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
L at Olam 0 pmon (no later than 2:00 pm).
| as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.
The appearance bond shall be deemed exonerated upon the surrender of the defendant.
RETURN

I have executed this judgment as follows:

Defendant delivered on to at
, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
(CAN Rev. 09/13)
AO 245B_ (Rev. 09/11) Judgment in Criminal Case for Revocations
Sheet 3 -- Supervised Release

DEFENDANT: NOBLE PIERCE Judgment-Page 3 of ——O
CASE NUMBER: 0971 4:18CR00525-001 YGR

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Thirty-Five (35) months

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse. (Check, if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
(Check, if applicable.)

The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

OS WN OO

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 US.C, § 16901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he
or she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

O The defendant shall! participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) The defendant shall not leave the judicial district without the permission of the court or probation officer;

2) The defendant shall report to the probation officer and shail submit a truthful and complete written report within the first five
days of each month;

3) The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
officer;

4) The defendant shall support his or her dependents and meet other family responsibilities;

5) The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
other acceptable reasons;

6) The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
convicted of a felony, unless granted permission to do so by the probation officer;

10) The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;

11) The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer;

12) The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without

the permission of the court; and

13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make such
notifications and to confirm the defendant’s compliance with such notification requirement.
(CAN Rev, 09/13)
AO 245B (Rev. 09/11) Judgment in Criminal Case for Revocations
Sheet 3C - Supervised Release

 

DEFENDANT; NOBLE PIERCE Judgment - Page
CASE NUMBER: 0971 4:18CR00525-001 YGR

SPECIAL CONDITIONS OF SUPERVISION

4 All conditions as previously imposed

You must cooperatively participate in a substance abuse treatment program, which may include drug testing or
inpatient/residential treatment, as directed by the probation officer. During the course of treatment, the defendant shall
abstain from the use of alcoholic beverages.

You must provide any requested financial information to the probation officer.

You must cooperatively participate in a mental health treatment program, which may include inpatient/residential treatment
as directed by the probation officer.

You must notify the court of any material change in his economic circumstances that may affect his ability to pay restitution
of the special assessment.

You must be placed at the Residential Reentry Center for a total of six( 6) months.

You must perform at least 20 hours of community service per week when not employed, in school, or attending a
vocational program.
AO 245B — (Rev. 09/11) Judgment in a Criminal Case

Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of 6

DEFENDANT: NOBLE PIERCE
CASE NUMBER: 0971 4:t8CRO0525-001 YGR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties as previously imposed.

 

Assessment Fine Restitution

TOTALS $0 $0 $ 2,070

[1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS $2,070.00 $2,070.00

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe [1 fine [1 restitution.

C1 the interest requirement forthe [1 fine (1 restitution is modified as follows:

* Findings for the total arnount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
(CAN Rev. 09/13)
AO 245B (Rev. 09/11) Judgment in Criminal Case for Revocations

Sheet 6 -- Schedule of Payments .
DEFENDANT: NOBLE PIERCE Judgment -Page_ 6 _iof 6
CASE NUMBER: 0971 4:18CR00525-001 YGR

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows":
A C1] Lump sum payment of due immediately, balance due

ia not later than , or
O in accordance (1c, LID, OE, and/or LI F below; or

B (1 Payment to begin immediately (may be combined with 11. c, OD, or UI F below); or

C 1 Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D C1 Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term of

supervision; or

E (1 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

FU Special instruc jons reparding the payment ga oun inal agnetany Perales ct Court, 450 Golden Gate Ave., Box 36060, San
Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
Total Amount Amount if appropriate

     
  

   

 

  

The defendant shall pay the cost of prosecution.

O
A The defendant shall pay the following court cost(s):
L The defendant shall forfeit the defendant’s interest in the following property to the United States:

CO

The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of
all or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect
the defendant’s responsibility for the full amount of the restitution ordered.

 

* Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
